99 F.3d 740
TEXAS TANKS, INC., Plaintiff-Appellant,v.OWENS-CORNING FIBERGLAS CORPORATION, Defendant-Appellee.
No. 95-10893.
United States Court of Appeals,Fifth Circuit.
Jan. 14, 1997.

Before HIGGINBOTHAM, WIENER and PARKER, Circuit Judges.

BY THE COURT:

1
The Court, in its discretion, orders that the joint motion of the parties to withdraw the opinion previously delivered on November 14, 1996 is granted.  See Texas Tanks, Inc. v. Owens-Corning Fiberglas Corp., 99 F.3d 734 (5th Cir.1996).


2
It is further ordered that the joint motion of the parties to dismiss the appeal is granted.